Case 2:20-cv-00571 Document 1 Filed 08/28/20 Page 1 of 6 PageID #: 1




                    UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA


 BRADLEY ELDRED,

               Plaintiff,
                                                                      2:20-cv-00571
                                                    CIVIL ACTION NO. ________

 SHIELD ROOFING AND
 CONSTRUCTION, LLC,

               Defendant.


                                  COMPLAINT


        Comes now the Plaintiff, Bradley Eldred, by counsel, Daniel T Yon, and the

 law firm of Bailes, Craig, Yon & Sellards, PLLC, and for his Complaint against the

 Defendant, Shield Roofing and Construction, LLC, states as follows:

        1.     Plaintiff, Bradley Eldred, (hereinafter “Plaintiff”) is a resident of

 Chesapeake, Ohio.

        2.     Defendant, Shield Roofing and Construction, LLC, (hereinafter

 “Defendant”) is a limited liability company chartered in Florida and registered to do

 business in the State of West Virginia.

        3.     Defendant is doing business in the State of West Virginia, with an office

 address located at 3174 Earl L. Core Road, Morgantown, West Virginia 26508, and,

 the events giving rise to this action occurred in and about the State of West Virginia.




                                            1
Case 2:20-cv-00571 Document 1 Filed 08/28/20 Page 2 of 6 PageID #: 2




                               JURISDICTION AND VENUE

        4.     Jurisdiction and Venue are proper in the United States District Court

 for the Southern District of West Virginia, pursuant to 28 U.S.C. § 1332, as Plaintiff

 is a citizen of Ohio and Defendant is a limited liability company registered in the

 State of West Virginia, and, the amount in controversy under this Complaint exceeds

 SEVENTY-FIVE THOUSAND DOLLARS ($75,000.00).

                                         FACTS

        5.     Plaintiffs reassert paragraphs numbered 1-4 of this Complaint as if fully

 stated verbatim herein.

        6.     Plaintiff was employed by Defendant from 2015 to 2020 as a salesman.

        7.     While acting in the scope of employment for Defendant, Plaintiff was

 required to fulfill responsibilities in the State of West Virginia, including prospecting

 potential jobs as a salesman; driving thousands of miles per year to estimate, analyze

 and assess projects; meeting with clients, including homeowners, business owners,

 contractors and insurers; securing contracts for jobs; and collecting on projects.

        8.     Pursuant to the terms of Plaintiff’s employment with Defendant,

 Plaintiff’s sole compensation and wages were paid in the form of commissions. All

 jobs sold by Plaintiff and approved by Defendant earned the Plaintiff a commission

 of five percent (5%). Additionally, upon completion of a job, Plaintiff was entitled to

 be paid fifty percent (50%) of the profits following Defendant’s calculation of costs

 incurred thereon and an overhead charge collected by the company on each job.



                                            2
Case 2:20-cv-00571 Document 1 Filed 08/28/20 Page 3 of 6 PageID #: 3




         9.      During   Plaintiff’s   employment     with   Defendant,     the   average

 commission payment to Plaintiff was thirteen percent (13%) per job.

         10.     Throughout the entirety of Plaintiff’s employment with Defendant,

 Defendant repeatedly withheld the commissions due and owing to Plaintiff or was

 delayed in compensating Plaintiff.

         11.     As a result of Defendant’s failure to compensate Plaintiff in a timely

 manner, Plaintiff has suffered from financial hardship and has been forced to seek

 employment elsewhere.

         12.     By letter dated May 13, 2020, Plaintiff formally resigned from

 employment with Defendant, and requested that wages due and owing be promptly

 remitted. See, Letter of May 13, 2020, attached hereto as Exhibit A.

         13.     To date, Defendant has failed to compensate Plaintiff wages due and

 owing in an amount in excess of SIXTY-SEVEN THOUSAND SEVEN

 HUNDRED TWENTY-EIGHT DOLLARS NINETY-FOUR CENTS ($67,728.94).

         14.     Additionally, to date, Defendant has failed to compensate Plaintiff

 wages due and owing in a yet undetermined amount, representing fifty percent

 (50%) of the profit of certain jobs for which Defendant has not yet calculated the

 total costs.

         15.     In total, Defendant has failed to compensate Plaintiff wages due and

 owing in an amount in excess of SEVENTY-FIVE THOUSAND DOLLARS

 ($75,000.00).



                                             3
Case 2:20-cv-00571 Document 1 Filed 08/28/20 Page 4 of 6 PageID #: 4




        16.     As a direct and proximate result of Defendant’s failure to compensate

 Plaintiff with wages due and owing in a timely manner, Plaintiff has suffered, and will

 continue to suffer, from financial hardship.

                          COUNT I
               VIOLATION OF THE WEST VIRGINIA
 WAGE PAYMENT AND COLLECTION ACT, W.Va. CODE § 21-5-1, et seq.,

        17.     Plaintiffs reassert paragraphs numbered 1-16 of this Complaint as if fully

 stated verbatim herein.

        18.     Defendant is a limited liability company chartered in Florida and registered

 in and doing business in the State of West Virginia. As such, Defendant is subject to the

 West Virginia Wage Payment and Collection Act, W.Va. Code § 21-5-1, et seq.

        19.     West Virginia Code 21-5-1 defines an employee and wages as follows:

                 (b) The term "employee" or "employees" includes any person suffered or

 permitted to work by a person, firm or corporation.

                 (c) The term "wages" means compensation for labor or services rendered

 by an employee, whether the amount is determined on a time, task, piece, commission or

 other basis of calculation.

        20.     West Virginia Code 21-5-4(b) dictates when an employee must be paid

 after termination or resignation. It states:

                (b) Whenever a person, firm or corporation discharges an employee, or

 whenever an employee quits or resigns from employment, the person, firm or corporation

 shall pay the employee’s wages due for work that the employee performed prior to the

 separation of employment on or before the next regular payday on which the wages would

                                                4
Case 2:20-cv-00571 Document 1 Filed 08/28/20 Page 5 of 6 PageID #: 5




 otherwise be due and payable.

        21.     Pursuant to W.Va. Code § 21-5-4(e), “if a person, firm or corporation fails

 to pay an employee wages as required under this section, the person, firm or corporation,

 in addition to the amount which was unpaid when due, is liable to the employee for two

 times that unpaid amount as liquidated damages.”

        22.     Pursuant to W.Va. Code § 21-5-12(b), “the court in any action brought

 under this article may, in the event that any judgment is awarded to the plaintiff or

 plaintiffs, assess costs of the action, including reasonable attorney fees against the

 defendant.”

        23.     Plaintiff’s last date of employment with Defendant was May 13, 2020,

 and Plaintiff was thus entitled to payment of all wages due and owing by the next

 regular payday, on or about June 1, 2020.

        24.     Defendant’s conduct, in failing to compensate Plaintiff for all wages

 due and owing, constitutes a violation of the West Virginia Wage Payment and

 Collection Act, W.Va. Code § 21-5-1, et seq. Defendant is thereby liable to Plaintiff

 for unpaid wages, in addition to a sum twice the amount of unpaid wages as liquidated

 damages, and, for costs and attorney fees incurred in bringing this action.

        WHEREFORE, Plaintiff, Bradley Eldred, respectfully requests that this

 Honorable Court enter judgment against Defendant, Shield Roofing and Construction,

 LLC, and grant the following relief:

        A.      An award of unpaid wages due and owing, in an amount to be proven at

 trial, in excess of SEVENTY-FIVE THOUSAND DOLLARS ($75,000.00);

                                             5
Case 2:20-cv-00571 Document 1 Filed 08/28/20 Page 6 of 6 PageID #: 6




       B.     An award of liquidated damages, twice the sum of unpaid wages;

       C.     An award of costs and attorney fees incurred in bringing this action; and,

       D.     Such other and further relief as this Court deems fair and just.

       A trial by jury is demanded.

                                      BRADLEY EDLRED


                                      /s/ Daniel T Yon
                                          Of Counsel

Daniel T Yon (WV #6139)
Ralph J. Hagy (WV #12326)
BAILES, CRAIG, YON & SELLARDS, PLLC
Post Office Box 1926
Huntington, West Virginia 25720-1926
(304) 697-4700 - Telephone
(304) 697-4714 – Facsimile
dty@bcyon.com
rjh@bcyon.com
Counsel for Plaintiff, Bradley Eldred




                                            6
